DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherpbier et al. (US 2008/0164998 A1) in view of Prabhakaran (US 5,904,727).

As to claim 1, Scherpbier teaches a computer-implemented method of graphically managing task objects, comprising:
causing, by a processor, graphically representing in a graphical user interface (3D representation of a building) a first data object having multiple data fields (patient, workers, or resources; paragraph [0021], [0027] and [0030]), including a data location (location; paragraph [0021] and [0027]);
causing, by the processor, graphically representing in the graphical user interface (3D representation of a building) a task object having a plurality of task fields (task, task description, priority, date and time), the task object being graphically represented with two different graphical features corresponding to two of the plurality of task fields (Window 317 indicates individual task in a 3D representation of a building … a patient location; paragraphs [0022], [0023], [0027], [0028]);
receiving a first request to link the task object to the first data object and storing linking information regarding the linking in a database in response to the first request (associates the task with a location of a patient, worker and resources; paragraph [0022] and [0023], which teaches display task and associated information regarding patient, equipment, i.e., the linking information must be saved/stored and second order; paragraph [0032]-[0033]);
receiving a second request to obtain location information of the task object (Workflow processor evaluates the different US technicians capabilities and attributes and the location of equipment … relative to a patient room; paragraph [0033]);
responding to the second request based on the linking information (Workflow processor calculates the time … if workflow processor determines there is a time conflict because the portable ultra-sound machine has been previously assigned for use to fulfill a second order; paragraph [0033]);
receiving a third request to re-link the task object to a second object (the second order is reassigned to the next best combination of machine and technician; paragraph [0033]).
Scherpbier does not teach graphical link or re-link the task object to the first/second data object.
However, Scherpbier teaches (paragraph [0017]) the workflow engine is a processor executing in response to predetermined process definitions that implement processes responsive to events and event associated data. The process definition is definable by a user.  
Prabhakaran teaches graphical link the task object to a data object (System allows the user to assign jobs to vehicles using a GUI interface; col. 16, lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Prabhakaran to the system of Scherpbier because both are in the same field of endeavor, assign tasks to user/machine via GUI, thus the user can assign tasks in an alternative method instead of predefine. 

As to claim 2, Scherpbier teaches determining that a task creation condition is met, the task creation condition comprising that a certain time period has lapsed or that one or more data fields of the first data object have specific values (the workflow engine is a processor executing in response to predetermined process definitions that implement processes responsive to events and event associated data; paragraph [0017] and a patient is discharged from room 321 and the room needs to be cleaned; paragraph [0030]); and after the determining, creating the task object (Workflow processor needs to assign the task “clean room 321” to a housekeeping crew; paragraph [0030]).

As to claim 3, Scherpbier teaches the first data object being an event object or a report object (events and event associated data. An event is an occurrence affecting operation of a process implemented using a process definition; paragraph [0017]).

As to claim 4, Scherpbier as modified by Prabhakaran teaches the first request indicating drag-and-dropping a task icon representing the task object onto an object icon representing the first data object (see Prabhakaran: System allows the user to assign jobs to vehicles using a GUI interface. This can be done by dragging jobs icons from the Job View window, and dropping the icons onto vehicle icons on map window; col. 16, lines 1-15).

As to claim 5, Scherpbier teaches the plurality of task fields including a task location, further comprising storing a value of the data location of the first data object as a value of the task location of the task object (task and location to perform the task; paragraph [0027]).

As to claim 6, Scherpbier as modified teaches receiving fourth request to sort a list of specific task objects by distance from the task object based on the task filed of a task location; causing graphically representing in the graphical user interface a sorted list of the specific task objects in response to the fourth request (Using RFID tags … mobile processing device display; paragraph [0030]).

As to claim 7, Scherpbier teaches the plurality of task fields including an assignment status or a completion status (mark the task as complete; paragraph [0030).

As to claim 8, Scherpbier as modified teaches each of the two different graphical features being related to a color, size, or type of a task icon representing the task object (see Prabhakaran: col. 10, lines 16-29).

As to claim 9, Scherpbier teaches assigning a new value to the data location of the first data object, which is a mobile data object (patient location, radiology department and not in the patient room; paragraph [0030).

As to claim 10, Scherpbier teaches receiving a fourth request to graphically link a user object to the task object and storing additional linking information regarding the linking in a database in response to the fourth request (a workflow engine assigns the task “clean room” to crew B. This task appears in worklist of crew B; paragraph [0030]).

As to claim 11, Scherpbier as modified by Prabhakaran teaches the fourth request indicating drag-and-dropping a user representing the user object onto a task icon representing the task object (a workflow engine assigns the task “clean room” to crew B. This task appears in worklist of crew B; paragraph [0030]) and (see Prabhakaran: System allows the user to assign jobs to vehicles using a GUI interface. This can be done by dragging jobs icons from the Job View window, and dropping the icons onto vehicle icons on map window; col. 16, lines 1-15).

As to claim 12, Scherpbier as modified by Prabhakaran teaches receiving a fourth request for a list of unassigned task objects; causing graphically representing in the graphical user interface a specific list of task object that are not linked to user objects (paragraph [0025]) and (see Prabhakaran: col. 16, lines 1-15).

As to claim 13, Scherpbier teaches receiving a selection of a user object, the user object having a user field of a user location; causing graphically representing in the graph user interface a list of task objects closet to the user object based on the user filed of a user location and the task field of a task location (The system links the location … and uses the location-information to optimize workflow processing; paragraph [0014], [0021]-[0022], [0024]).

As to claim 14, Scherpbier teaches the plurality of task fields including multiple task locations (Task includes multiple steps; paragraph [0025]).

As to claim 15, it is the same as the method claim 1 above except this is a non-transitory computer-readable storage media claim, and therefore is rejected under the same ground of rejection.

As to claims 16-20, see rejections of claims 4, 8, 9, 13 and 14 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lewis (US 2012/0317202 A1) teaches assign task to user via GUI using drag-and-drop.
Stoitsev et al. (US 2009/0037912 A1) teaches distributed task handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 5, 2022